Deen, Presiding Judge.
Jerry Person, Jr., and Charles Cameron were convicted of possession of cocaine with intent to distribute and possession of a firearm during the commission of a felony. The trial court denied the motion to suppress, which was consolidated with the bench trial. Cameron and Person appeal, contending that the police lacked probable cause to stop the vehicle in which they were passengers.
Held:
The evidence showed that the principal of Westlake High School requested the police to come to the school on September 2, 1988. Several officers were with the principal in the parking lot discussing an incident which occurred on the school grounds the previous night. The principal told the officers about an altercation between students and the other persons and that weapons were involved. While they were talking, the principal pointed out a maroon pickup truck that was moving through the parking lot and told the officers that the truck’s occupants had been at the school during the altercation, that they were not students, and that they did not belong on school property.
An officer stopped the truck and went to the driver’s side. He told Cameron, the driver, to get out. When he got out, the officer saw a gun on the floor and three plastic bags which appeared to have cocaine in them in plain view behind the seat.
The information provided by the principal gave the police sufficient cause to make a brief investigatory stop of the vehicle under the rule set forth in Terry v. Ohio, 392 U. S. 1 (88 SC 1868, 20 LE2d 889) (1968). Grizzard v. State, 188 Ga. App. 303 (372 SE2d 683) (1988). The pistol and suspected contraband were in plain view and subject to immediate seizure. State v. Hodges, 184 Ga. App. 21, 24 (360 SE2d 903) (1987).

Judgments affirmed.


Birdsong and Benham, JJ., concur.